DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. This action is in reply to Applicant’s Amendment filed on June 16, 2021.

3.  Applicant has amended claims 1, 10, and 20.  Thus, claims 1–20 are pending and are allowed over the previously cited prior art of record.  In view of the amended claims, the previous rejection under 35 U.S.C. §101 is hereby withdrawn. 
Regarding the prior 35 USC §101, in view of the pending amended claims, the prior 101 rejection is withdrawn and the pending claims are allowed because applicant’s Amendment filed on June 16, 2021, the amended claims, including independent claim 1, overcame the previously cited 35 USC §101 relating to subject matter eligibility since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea as well as that the claims, as a whole, include something significantly more than the abstract idea itself. 

Claim 1 recites the additional limitations, “generating a web page that is specific to the user and that includes the personalized purchasing information generated by the trained machine learning model; causing, via the first engine, a display of the device associated with the user to display the generated web page personalized purchasing information, such that the personalized purchasing information is provided in real time with the user interaction with the first engine. . .” 
These limitations provide an improvement over prior systems in that the system allows for a displaying the generated webpage for the user that includes real time personalized purchasing information based on user interaction. The claim is eligible because the claim as a whole integrates an abstract idea into a practical application and the claim, as a whole, amounts to significantly more than the abstract idea itself. 
For these reasons, independent claim 1 is allowable, as well as independent claims 10 and 20 along with their dependent claims 2–9 and 11–19. 

Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance over the prior art: 

“transmitting a second instruction to the embedded program to generate a second display of a second form in one of the inline frame element or the pop-up element of in the user interface to present one or more terms of the loan associated with the item; in response to an acceptance of the one or more terms of the loan, generating a token comprising an identifier corresponding to the loan and the transaction. . . ”
The following relevant prior art is the closest that has been found to the present invention, but it does disclose the limitations found above relating to “the trained machine learning model is trained, based on real-time credit scores of customers other than the user and on personalized purchasing information of customers other than the user, to generate output personalized purchasing information in response to an input real-time credit score; and the personalized purchasing information generated by the trained machine learning model includes including: a prequalification status of the user based on the real-time credit score of the user. . .” 
1. Song (U.S. Pat. No. 8,412,593) discloses a card match system that matches the consumer to one or more credit cards based on a credit score for the consumer. However, Song does not describe that this credit score is used to generate purchasing information in response to a real-time credit score using a trained machine learning model.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic 

/Amit Patel/
Examiner
Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696